10 A.3d 519 (2010)
299 Conn. 901
Ulices CORONA
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided October 27, 2010.
Justine F. Miller, special public defender, in support of the petition.
Toni M. Smith-Rosario, senior assistant state's attorney, in opposition.
The petitioner Ulices Corona's petition for certification for appeal from the Appellate Court, 123 Conn.App. 347, 1 A.3d 1226 (2010), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.